Citation Nr: 0709442	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  97-02 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for deep vein 
thrombosis (DVT) of both lower extremities.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.  

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
prior to May 5, 1999 and 70 percent disabling since that 
date.  

(The issue of entitlement to waiver of recovery of an 
overpayment of disability compensation benefits in the amount 
of $576.00 is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1971 and from October 1981 to August 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1995 and April 1999 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  

The July 1995 rating decision granted an increased evaluation 
of 50 percent for PTSD.  The April 1999 rating decision found 
that new and material evidence had not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss, and denied service 
connection for deep venous thromboses in the lower 
extremities.  

In July 1997 the veteran testified before a Hearing Officer 
at the RO (RO hearing).  A transcript of that hearing is of 
record.  

A March 2001 rating decision granted an increased evaluation 
of 70 percent for PTSD, effective May 5, 1999.  A January 
2004 rating decision granted service connection for bilateral 
hearing loss, evaluated as 10 percent disabling.  

Despite the increased evaluation established for PTSD, the 
veteran has not been awarded the highest possible evaluation.  
As a result, he is presumed to be seeking the maximum 
possible evaluation and his claim remains in appellate 
status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

The record reflects that the veteran requested a hearing 
before a Veterans Law Judge sitting at the RO (Travel Board 
hearing) in his March 2000 Form 9 (substantive appeal).  
However, in an April 2004 statement, the veteran's 
representative indicated that the veteran desired to withdraw 
his Travel Board hearing request.  Thus, the hearing request 
is deemed withdrawn.  38 C.F.R. § 20.704 (2006).  

At the July 1997 RO hearing the veteran raised claims of 
entitlement to service connection for a heart condition and 
frostbite.  In June 2006 he submitted a request to add an 
additional dependent to his award.  These matters have not 
been adjudicated and are referred to the RO for appropriate 
action.  

In May 2005 the Board remanded the case for further 
development.  

The issues of entitlement to an initial evaluation in excess 
of 10 percent for bilateral hearing loss, and an increased 
evaluation for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Current DVT was first manifested during active service.  


CONCLUSION OF LAW

DVT was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in regard to the claim of entitlement to service connection 
for DVT, further notice or assistance is unnecessary to aid 
the veteran in substantiating this claim.  

II.  Analysis

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), 38 C.F.R. § 3.102.  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The first element of a successful service connection claim is 
met in this case, as a March 2006 VA examination included a 
diagnosis of extensive bilateral deep venous thrombosis (as 
evidenced by ultrasound) with history of Greenfield and 
Birdsnest filter insertions.  In addition, VA treatment 
records from June 1996 to August 2006 reflect ongoing 
diagnoses of and treatment for DVT.  

In regard to the second element, service medical records are 
negative for any complaints or findings of DVT.  At the March 
2006 VA examination the veteran described the date of onset 
of DVT as 1981 while in the military, and described cramps in 
his legs, the need to constantly massage his legs, left leg 
swelling, with pain in the calf moving up to the thigh, at 
times so bad he would faint.  He reported fainting three 
times during service as a result of leg pain.  While the 
veteran is competent to report symptoms, as a lay person, he 
is not competent to report a diagnosis of DVT in service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His report of 
symptoms does provide competent evidence of an in-service 
disease.

Despite the absence of a diagnosis of DVT in service, service 
connection could nonetheless be established if all the 
evidence, including that pertinent to service, established 
that DVT began in service.  38 C.F.R. § 3.303(d).

In regard to a nexus, in response to the question of whether 
it was at least as likely as not that any current DVT of the 
bilateral lower extremities had its onset in service or was 
otherwise the result of a disease or injury in service, the 
March 2006 VA examiner opined that it was most likely caused 
by or a result of service.  

In providing a rationale for the opinion, the examiner stated 
that the veteran was protein C deficient, which is an 
inherited disorder caused by deficiency of the plasma 
proteins, which are naturally occurring anticoagulants, and 
that the disorder causes abnormal blood clotting and can lead 
to complications such as DVT and pulmonary embolism.  The 
examiner added that protein C deficiency is an inherited 
disorder, the veteran had this while he was in the military, 
and, although he was not diagnosed with DVT until he was out 
of the military, he did describe having leg cramps and pain 
while he was in service.  

A congenital or developmental defect is not a disability for 
which service connection may be granted.  38 C.F.R. § 
3.303(c).  The VA General Counsel, in a precedent opinion 
binding on VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, 
reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 and 
1131 and the term "defect" in 38 C.F.R. § 3.303(c) are 
mutually exclusive, and concluded that service connection may 
be granted for diseases, but not defects, of a congenital, 
developmental, or familial origin.  VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-
85 (1985)).  

Service connection for a congenital disease may be awarded if 
the disability is aggravated during active service, and for 
familial disorders incurred in or aggravated by active 
service.  VAOPGCPREC 82-90.  

While the March 2006 opinion suggests that DVT is related to 
military service, the Board must consider the rationale 
regarding the inherited protein C deficiency.  Service 
connection can be granted for diseases superimposed on 
congenital diseases or defects.  VAOPGCPREC 82-90.  The 
examiner's opinion makes clear that DVT is a disease that was 
superimposed on the inherited protein C deficiency.  There is 
no evidence that DVT is itself a congenital defect or 
disease. 

The March 2006 examiner noted that the veteran described leg 
cramps and pain in the military.  The examiner linked the in-
service complaints to the current diagnosis of DVT.  This is 
the only competent opinion as to the relationship between the 
in-service symptoms and the current disability.  

The conclusions of the March 2006 VA examiner were based on 
examination of the veteran and thorough review of the record.  
There is no conflicting opinion attributing DVT to a cause 
other than service or the inherited protein C deficiency.  
Accordingly, the Board concludes that entitlement to service 
connection for DVT is warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for DVT of both lower 
extremities is granted.  


REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2004 the veteran expressed disagreement with the 
initial 10 percent evaluation assigned for bilateral hearing 
loss.  By filing a timely notice of disagreement, the veteran 
has initiated appellate review of that claim.  Once appellate 
review has been initiated, the next step in the appellate 
process is for the agency of original jurisdiction to issue 
an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
38 C.F.R. §§ 19.26, 19.29 (2006).  

The May 2005 Board remand instructed that the veteran be 
issued an SOC in regard to the issue of an increased initial 
evaluation for bilateral hearing loss, however, the case was 
returned to the Board before an SOC was issued.  The Board 
notes that the matter is pending since 38 C.F.R. § 19.26 
requires the issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

At the July 1997 RO hearing the veteran testified that he was 
in receipt of Social Security disability for PTSD.  In an 
April 2006 statement the veteran indicated that he had been 
eligible for Social Security disability for PTSD since 1987.  
VA is required to obtain the SSA records prior to deciding 
the veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (pursuant to duty to assist, VA must seek to obtain 
all pertinent records, including SSA records, of which it is 
put on notice); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

As the veteran's Social Security records have not previously 
been associated with the claims file and may be pertinent to 
the claim of entitlement to an increased evaluation for PTSD, 
these records should be requested.  

In addition, in a February 1997 statement, the veteran 
requested that the RO obtain records from the Federal 
Detention Center at 29th Street and 3rd Avenue in Brooklyn, 
where he reported he was incarcerated following a flashback 
in November 1995.  Records from this Federal Detention Center 
have not been associated with the claims file.  On remand, 
attempts should be made to obtain any records from this 
period of incarceration.  38 U.S.C.A. § 5103A(b)(3) 
(providing that efforts to obtain records in the custody of a 
Federal agency will continue until they are obtained or it is 
reasonably certain that they do not exist).

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security 
Administration all records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

2.  Obtain from the Federal Detention 
Center at 29th Street and 3rd Avenue in 
Brooklyn, New York, any records which are 
pertinent to the claims on appeal.  

3.  After ensuring the development is 
complete, re-adjudicate the claim of 
entitlement to an increased evaluation 
for PTSD.  If the claim remains denied, 
issue a supplemental statement of the 
case before returning the claim to the 
Board, if otherwise in order.

4.  Issue an SOC on the issue of 
entitlement to initial evaluation in 
excess of 10 percent for bilateral 
hearing loss.  The Board will further 
consider this issue only if the veteran 
submits a timely substantive appeal in 
response to the SOC.  In the absence of a 
substantive appeal this issue should not 
be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


